In an action to recover moneys due under a partnership agreement and for an accounting, plaintiff appeals from an order of the Supreme Court, Westchester County, dated June 24, 1975, which, inter alia, denied her motion to vacate defendants’ second demand for a bill of particulars. Order modified, by adding to the first decretal paragraph thereof, immediately after the word "denied”, the following: "except that items 1, 2, 6, 7, 8, 9 and 10 are deleted from the second demand for a bill of particulars.” As so modified, order affirmed, without costs or disbursements. The time within which plaintiff is to serve the bill of particulars is extended until 20 days after entry of the order to be made hereon. The deleted items requested documents of public record, matters which were not referred to in the pleadings and an item which defendants could discover without further information from plaintiff. Martuscello, Acting P. J., Latham, Cohalan, Damiani and Titone, JJ., concur.